DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  SHERIFF OF BROWARD COUNTY,
                            Appellant,

                                    v.

INTERNATIONAL UNION OF POLICE ASSOCIATIONS, AFL-CIO LOCAL
          6020 o/b/o DEPUTY JOSHUA STAMBAUGH,
                         Appellee.

                              No. 4D21-2110

                              [June 23, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Keathan B. Frink, Judge; L.T. Case No. CACE20-
019461.

  Carmen Rodriguez of Law Offices of Carmen Rodriguez, P.A., Palmetto
Bay, for appellant.

   Gary E. Lippman of International Union of Police Associations, AFL-CIO
Local 6020, Plantation, for appellee.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., CIKLIN and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.